DETAILED ACTION
This Action is in consideration of the Applicant’s response on June 29, 2022.  Claims 1, 3, 14, 16, 22, and 23 are amended by the Applicant.  Claims 4, 9 – 11, 13, 17, 24, and 25 are canceled.  Claims 6, 8, and 12 were previously canceled.  Claims 1 – 3, 5, 7, 14 – 16, and 18 – 23, where Claims 1, 14, 22, and 23 are in independent form, are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
 EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1 (currently amended).  A method of communicating between an Internet of Things device and a remote computer system, the method comprising:
receiving in the Internet of Things device a secured data package from a mobile communication device via a close range communication circuit;
decrypting in the Internet of Things device the secured data package, using a cryptographic key stored securely in the Internet of Things device;
extracting in the Internet of Things device from the secured data package an identifier of a back-end system associated with the remote computer system and storing the identifier of the back-end system in the Internet of Things device;
transmitting via the close range communication circuit an upload data message for the remote computer system from the Internet of Things device to the mobile communication device, within the close range of the Internet of Things device, for forwarding to the remote computer system via a mobile radio communication network, the upload data message including a unique identifier of the Internet of Things device and the identifier of the back-end system stored in the Internet of Things device;
receiving in the remote computer system the upload data message from the Internet of Things device, as forwarded by the mobile communication device via the mobile radio communication network;
storing in the remote computer system an address of the mobile communication device, as a communication relay address, linked to the unique identifier of the Internet of Things device;
transmitting via the mobile radio communication network a download data message for the Internet of Things device from the remote computer system to the communication relay address linked to the unique identifier of the Internet of Things device, for forwarding to the Internet of Things device; and
receiving in the Internet of Things device the download data message from the remote computer system, as forwarded by the mobile communication device via the close range communication circuit.

Claim 14 (currently amended).  An Internet of Things device, comprising: 
an electronic communication circuit for close range communication; 
a processor connected to the electronic communication circuit; and 
a data store having stored therein securely a unique identifier of the Internet of Things device and an identifier of a back-end system associated with a remote computer system, wherein the processor is configured to:
receive in the Internet of Things device a secured data package from a mobile communication device via the electronic communication circuit, 
decrypt in the Internet of Things device the secured data package, using a cryptographic key stored securely in the Internet of Things device, 
extract in the Internet of Things device from the secured data package an identifier of a back-end system associated with the remote computer system, 
store the identifier of the back-end system in the Internet of Things device, 
transmit via the electronic communication circuit to the mobile communication device, within the close range of the Internet of Things device, an upload data message for the remote computer system, for forwarding by the mobile communication device via a mobile radio communication network to the remote computer system, the upload data message including a unique identifier of the Internet of Things device and the identifier of the back-end system stored in the Internet of Things device, and
receive via the close range communication circuit a download data message from the remote computer system, as received by the mobile communication device from the remote computer system via a mobile radio communication network and forwarded by the mobile communication device via the close range communication circuit to the Internet of Things device.

Claim 22 (currently amended).  A method of communicating between an Internet of Things device and a remote computer system, the method comprising:
receiving in the Internet of Things device a secured data package from a mobile communication device via a close range communication circuit; 
decrypting in the Internet of Things device the secured data package, using a cryptographic key stored securely in the Internet of Things device; 
extracting in the Internet of Things device from the secured data package an identifier of a back-end system associated with the remote computer system and storing the identifier of the back- end system in the Internet of Things device; 
transmitting via the close range communication circuit an upload data message for the remote computer system from the Internet of Things device to the mobile communication device, within the close range of the Internet of Things device, for forwarding to the remote computer system via a mobile radio communication network, the upload data message including a unique identifier of the Internet of Things device and the identifier of the back-end system stored in the Internet of Things device; 
receiving in the remote computer system the upload data message from the Internet of Things device, as forwarded by the mobile communication device via the mobile radio communication network; 
storing in the remote computer system an address of the mobile communication device, as a communication relay address, linked to the unique identifier of the Internet of Things device; 
transmitting via the mobile radio communication network a download data message for the Internet of Things device from the remote computer system to the communication relay address linked to the unique identifier of the Internet of Things device, for forwarding to the Internet of Things device; and 
receiving in the Internet of Things device the download data message from the remote computer system, as forwarded by the mobile communication device via the close range communication circuit, wherein the download data message includes a version indicator, the method further comprising discarding in the Internet of Things device the download data message from the remote computer system, as forwarded by the mobile communication device, if the version indicator included in the download data message is outdated when compared to version indicators stored in the Internet of Things device, from previously received download data message from the remote computer system, as forwarded previously by the mobile communication device.

Claim 23. (Currently Amended) A method of communicating between an Internet of Things device and a remote computer system, the method comprising: 
receiving in the Internet of Things device a secured data package from a mobile communication device via a close range communication circuit;
decrypting in the Internet of Things device the secured data package, using a cryptographic key stored securely in the Internet of Things device;
extracting in the Internet of Things device from the secured data package an identifier of a back-end system associated with the remote computer system and storing the identifier of the back-end system in the Internet of Things device;
transmitting via the close range communication circuit an upload data message for the remote computer system from the Internet of Things device to the mobile communication device, within the close range of the Internet of Things device, for forwarding to the remote computer system via a mobile radio communication network, the upload data message including a unique identifier of the Internet of Things device and the identifier of the back-end system stored in the Internet of Things device;
receiving in the remote computer system the upload data message from the Internet of Things device, as forwarded by the mobile communication device via the mobile radio communication network;
storing in the remote computer system an address of the mobile communication device, as a communication relay address, linked to the unique identifier of the Internet of Things device;
transmitting via the mobile radio communication network a download data message for the Internet of Things device from the remote computer system to the communication relay address linked to the unique identifier of the Internet of Things device, for forwarding to the Internet of Things device, wherein the download data message comprises an instruction from a back-end system for the Internet of Things device;
receiving in the Internet of Things device the download data message from the re- mote computer system, as forwarded by the mobile communication device via the close range communication circuit; 
extracting, by the Internet of Things device, the instruction from the download data message, as forwarded by the mobile communication device; and
executing the instruction in the Internet of Things device, wherein the instruction comprising at least one of: a reset instruction, a firmware update instruction, or an access rights update instruction including access rights and/or access right time data.

Allowable Subject Matter
Claims 1 – 3, 5, 7, 14 – 16, and 18 – 23 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or suggest a system and method for communication between and IoT device and a remote computer system comprising the IoT device receiving a secured data package from a mobile device via a close range communication, the IoT device decrypting the secured data package using a key stored securely in the IoT device, extracting and storing a back-end system identifier associated with the remote computer system in the IoT device, transmitting an upload message for the remote computer system from the IoT device to the mobile communication device for forwarding to the remote computer system via a mobile radio network, the upload data message including a unique identifier of the IoT device and the identifier of the back-end system stored in the IoT device, and receiving a download message at the IoT device from the remote computer system by forwarding, by the mobile communication device, to the IoT device using close range communication in the particular manner and combination claimed..

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tae K. Kim, whose telephone number is (571) 270-1979.  The examiner can normally be reached on Monday - Friday (10:00 AM - 6:30 PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jorge Ortiz-Criado, can be reached on (571) 272-7624.  The fax phone number for submitting all Official communications is (703) 872-9306.  The fax phone number for submitting informal communications such as drafts, proposed amendments, etc., may be faxed directly to the examiner at (571) 270-2979.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).
/TAE K KIM/Primary Examiner, Art Unit 2496